FILED
                            NOT FOR PUBLICATION                             NOV 07 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SANDRA P. WACK,                                  No. 10-16211

              Plaintiff - Appellant,             D.C. No. 2:08-cv-01739-ROS

  v.

MICHAEL J. ASTRUE, Commissioner of               MEMORANDUM
Social Security Administration,

              Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Roslyn O. Silver, District Judge, Presiding

                           Submitted October 14, 2011 **
                             San Francisco, California

Before: HUG, KLEINFELD, and W. FLETCHER, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The administrative law judge’s final decision was supported by substantial

evidence and was free of reversible legal error. See Flaten v. Sec’y of Health &

Human Servs., 44 F.3d 1453, 1457 (9th Cir. 1995). The ALJ did not err in finding

Appellant’s testimony not fully credible. See Stubbs-Danielson v. Astrue, 539
F.3d 1169, 1175 (9th Cir. 2008) (concluding that activities of daily living,

including cooking, house cleaning, doing laundry, and helping husband manage

finances, supported ALJ’s credibility determination). The ALJ’s assessment of

Appellant’s residual functional capacity was supported by substantial evidence and

free of reversible legal error. See Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir.

2005) (“Where evidence is susceptible to more than one rational interpretation, it is

the ALJ's conclusion that must be upheld.”). The ALJ’s finding that Appellant

could perform jobs that exist in substantial numbers in the national economy was

supported by substantial evidence and free of reversible legal error. See Bayliss v.

Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005) (“The hypothetical that the ALJ

posed to the [vocational expert] contained all of the limitations that the ALJ found

credible and supported by substantial evidence in the record.”). The ALJ

adequately informed Appellant of her right to counsel and Appellant suffered no

prejudice resulting from her lack of representation. See Key v. Heckler, 754 F.2d
1545, 1551 (9th Cir. 1985) (“Lack of counsel does not affect the validity of the


                                          2
hearing unless the plaintiff can demonstrate prejudice or unfairness in the

administrative proceedings.”). Finally, the ALJ adequately developed the

administrative record.




      AFFIRMED.




                                          3